DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims (1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Independent claim 1, as amended, requires determining whether a distribution of the bounding boxes assigned to the anchor boxes satisfies a predetermined condition, and in 
response to determining that the predetermined condition has not been satisfied, adjusting a dimension of at least one of the anchor boxes on the 2D space. It is respectfully submitted these limitations are absent from Koivisto. In contrast to claim 1, Koivisto describes the object detection and detection confidence suitable for autonomous driving. In particular, Koivisto merely describes that detected object data representative of locations of detected objects in a field of view may be determined. For example, in Koivisto, one or more clusters of the detected objects may be generated based at least in part on the locations and features of the cluster may be determined for use as inputs to a machine learning model.  However, Koivisto does not teach or suggest what is specifically claimed, namely: determining whether a distribution of the bounding boxes assigned to the anchor boxes satisfies a predetermined condition; in response to determining that the predetermined condition has not been satisfied, adjusting a dimension of at least one of the anchor boxes on the 2D space.  In fact, Koivisto does not teach or suggest “in response to determining that the predetermined condition has not been satisfied, adjusting a dimension of at least one of the anchor boxes on the 2D space” in the specific context of the claims, as recited. Indeed, there is no discussion of “adjusting a dimension of at least one of the anchor boxes on the 2D space” anywhere in the entire reference.  At best, Koivisto merely describes that the object detection system may determine aggregated detected object data for (See applicant’s remarks dated 2/10/21 pages 9-11.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 4, 2021